              Case 1:18-cv-09936-LGS Document 246 Filed 04/20/20 Page 1 of 4
                                                                                                 Squire Patton Boggs (US) LLP
                                                                                                 1211 Avenue of the Americas, 26th Floor
                                                                                                 New York, New York 10036

                                                                                                 O   +1 212 872 9800
                                                                                                 F   +1 212 872 9815
                                                                                                 squirepattonboggs.com



                                                                                                 Stephanie E. Niehaus
                                                                                                 T +1 212 872 9851
                                                                                                 stephanie.niehaus@squirepb.com

April 20, 2020

VIA ECF

Honorable Lorna G. Schofield
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: Jane Doe, et al. v. Trump Corp., Case No. 1:18-cv-09936

Dear Judge Schofield:

       ACN Opportunity, LLC (“ACN”) respectfully responds to Plaintiffs’ April 16, 2020 letter
[ECF No. 241] regarding the anticipated production of documents by Anne Archer Butcher and
Dolphin Entertainment (together, “Ms. Butcher”), for the limited purpose of correcting certain
misstatements of law and fact in that letter.

        As detailed in ACN’s April 8 letter [ECF No. 227], ACN recently learned that Ms. Butcher
plans to produce documents, and that the documents she plans to produce are the property of
ACN pursuant to Ms. Butcher’s Independent Consulting Agreement. Because the documents
should have been returned upon termination of the Agreement, they are not for Ms. Butcher to
produce. ACN also objects to Ms. Butcher’s production of documents during the pendency of
ACN’s appeal from the Court’s Order denying ACN’s motion to compel arbitration and requiring
ACN to produce documents. ACN has joined Defendants’ request to stay all proceedings,
including discovery, while ACN’s and Defendants’ appeals are pending. See ECF No. 244.

         Even putting aside the stay request, Plaintiffs’ letter does not overcome ACN’s objection
to Ms. Butcher’s anticipated production. First, ACN’s objection is timely. Unlike the defendant in
In re Rule 45 Subpoena Issued To JP Morgan Chase Bank, N.A., 319 F.R.D. 132, 135 (S.D.N.Y.
2016), who “deliberately caused the delay,” ACN has consistently and openly objected to Plaintiffs’
efforts to obtain this type of discovery. From November 2019 when Ms. Butcher responded to
Plaintiffs’ subpoena until March 30, ACN understood that Ms. Butcher’s position was directly
aligned with ACN’s position, in that both objected to the subpoenas on substantially the same
grounds. When ACN learned for the first time that Ms. Butcher planned to produce documents,1

1  Plaintiffs criticize ACN for not noting statements in earlier filings that apparently indicated Ms. Butcher
planned to produce documents. ACN is not a party to this litigation, and has no obligation to review every
filing. That ACN did not receive notice of the imminent disclosure of its information until March 30 only
serves to highlight the extreme prejudice to which ACN has been subject as a result of Plaintiffs’ strategic
circumvention of their contractual obligations to ACN. Further, that Plaintiffs find it even remotely
45 Offices in 20 Countries

Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates worldwide through a number of separate
legal entities.

Please visit squirepattonboggs.com for more information.
010-9054-2130/1/AMERICAS
           Case 1:18-cv-09936-LGS Document 246 Filed 04/20/20 Page 2 of 4
Squire Patton Boggs (US) LLP                                             Honorable Lorna G. Schofield
                                                                         April 20, 2020
VIA ECF




and further learned of the substance of that planned production, ACN promptly asserted its
property interests in the documents and supplemented its pending discovery objections to include
Ms. Butcher’s production specifically. See ECF Nos. 213 & 227.

        Moreover, even if ACN’s April 8 objection were not timely (it was), courts have discretion
to consider untimely objections “for good cause shown and if warranted by the circumstances.”
Rouson ex rel Rouson v. Eicoff, 2006 U.S. Dist. LEXIS 74019, at *9 (E.D.N.Y. Oct. 11, 2006).
Among other circumstances, courts have found good faith to exist when the subpoenaed party
believed “the extension of time to respond to the subpoena [extended its] time to object,” id. at
*10, or when negotiations regarding the scope of a subpoena ultimately failed, Concord Boat Corp.
v. Brunswick Corp., 169 F.R.D. 44, 52 (S.D.N.Y. 1996). Similar circumstances exist here. ACN
did not formally object to the subpoena to Ms. Butcher because she had already asserted
substantially the same objections that ACN would have asserted. Given the overlap in their
objections, Plaintiffs surely understood that ACN did and would object to the subpoena. See In re
Rule 45 Subpoena Issued to Cablevision Sys. Corp. Regarding IP Address 69.120.35.31, No. 08
Misc. 347, 2010 U.S. Dist. LEXIS 40653, at *18-19 (E.D.N.Y. Feb. 5, 2010) (rejecting argument
that objection was untimely because, among other things, “Doe had objected to the earlier
subpoenas on Yahoo!, [and] Prospect should have expected that Doe was likely also to object to
the subpoena on Cablevision”). Nor is it a surprise that ACN would object to the production of
documents by Ms. Butcher that are largely duplicative of the very documents that ACN objects to
producing (and are therefore squarely the subject of ACN’s pending appeal and request to stay).

         Second, Plaintiffs mischaracterize ACN’s position as a mere “contractual interest,” and
selectively quote case law in arguing a non-party lacks standing to challenge a subpoena to
another non-party. ECF No. 241 at 2. Plaintiffs cannot pretend to think ACN’s objections are
based solely on the fact that Ms. Butcher should have returned the documents but did not, without
regard to the character of those documents. ACN has consistently objected to the scope of
Plaintiffs’ attempted discovery as disproportionately burdensome and invasive, and particularly to
the production of “documents or information containing confidential or proprietary information . . . ,
or any other information the disclosure of which would be harmful to [ACN’s] business
interests . . . or invasive of [its] privacy” without an appropriately protective confidentiality order,
which the Court has recognized ACN has the right to negotiate. See, e.g., ECF No. 232 at 3.

         These are precisely the interests non-parties have standing to protect, as recognized by
Plaintiffs’ own authority. See In re Rule 45 Subpoena, 2010 U.S. Dist. LEXIS 40653, at *14-15
(“Standing may be found when the movant . . . has a sufficient privacy interest in the
confidentiality of the records sought, or seeks to protect a proprietary interest.”) (internal citations
and quotation marks omitted). In their attempt to limit non-party standing to “psychiatric and
mental health records,” documents subject to the attorney-client privilege, or “salary information
and personnel records,” [ECF No. 241, at 2], Plaintiffs mischaracterize the governing case law.
Non-parties plainly have standing to challenge subpoenas to protect their proprietary interests,
and ACN has a proprietary interest in the documents Plaintiffs seek from Ms. Butcher because
they are ACN’s documents. See Frates v. Pantry Pride, Inc., 1985 U.S. Dist. LEXIS 15615, at *4
(S.D.N.Y. Sept. 25, 1985) (“[C]ourts have repeatedly resisted efforts to utilize the liberal federal
discovery rules [to] gain[] access to proprietary, confidential business information from third
parties.”) (citations omitted). Plaintiffs should not “get a free ride at [ACN’s] expense,” id., by

appropriate to suggest ACN has an interest in every filing underscores that this litigation implicates a dispute
with ACN—a dispute that has been brought in an improper forum.


                                                                                                              2

010-9054-2130/1/AMERICAS
           Case 1:18-cv-09936-LGS Document 246 Filed 04/20/20 Page 3 of 4
Squire Patton Boggs (US) LLP                                       Honorable Lorna G. Schofield
                                                                   April 20, 2020
VIA ECF




receiving ACN’s proprietary business information from Ms. Butcher, especially when the
documents should have been returned to ACN, the existing protective order is not adequately
protective of ACN’s rights, and ACN has appealed the Court’s ruling that would require production
of many of the documents by ACN.

        ACN’s proprietary interest in the documents also cannot be dismissed as a “blanket or
categorical claim.” ECF No. 241, at 2. ACN has quoted the Agreement’s relevant provisions,
which establish the documents are “the property of ACN.” ECF No. 227, at 2. This proprietary
interest in the documents—coupled with ACN’s position that their production by Ms. Butcher
would impair any right or remedy available to ACN under its agreements with Plaintiffs, including
ACN’s right to have all disputes arising out of or related to its IBO Agreements submitted to
mandatory arbitration—leaves no doubt ACN has standing to challenge Plaintiffs’ subpoenas to
Ms. Butcher. Plaintiffs’ cited authority is simply misplaced. Cf. McCutcheon v. Colgate-Palmolive
Co., No. 16 Civ. 4170, 2017 U.S. Dist. LEXIS 170837, at *13 (S.D.N.Y. Oct. 5, 2017) (finding no
standing but noting the absence of a contract “that provides a basis upon which to establish
standing”); Universitas Educ., LLC v. Nova Grp., Inc., No. 11 Civ. 1590, 2013 U.S. Dist. LEXIS
1720, at *17-18 (S.D.N.Y. Jan. 4, 2013) (finding no standing but noting “privacy interests . . . do
not carry the same force in discovery proceeding under Rule 69,” which covers “any information
reasonably calculated to lead to the discovery of . . . assets” and “may necessarily be aimed at
non-parties who have information, including financial records, related to those assets”).

         Third, the balance between the “relevance or probative value of the documents” and
ACN’s interests here weighs in favor of ACN—not Plaintiffs. Refco Group Ltd., LLC v. Cantor
Fitzgerald, L.P., 2014 U.S. Dist. LEXIS 155009, at *18 (S.D.N.Y. Oct. 24, 2014); ECF No. 241, at
3. ACN has significant interests at stake in its appeal pertaining to its contractual right to have all
disputes arising out of or related to its IBO Agreements heard in arbitration.2 If ACN prevails on
its appeal, but Plaintiffs were allowed to discover ACN’s proprietary documents from Ms. Butcher
in the meantime, ACN would suffer irreparable harm. In the less likely event ACN does not prevail,
the only harm to Plaintiffs would be the passage of time, as Plaintiffs would then be able to obtain
discovery directly from ACN. See First City, Texas-Houston, N.A. v. Rafidain Bank, 131 F. Supp.
2d 540, 543 (S.D.N.Y. 2001) (finding movant will suffer “irreparable harm unless a stay of the
discovery” is granted, “since it will then be obligated . . . to provide the very discovery it argues it
has no obligation to produce,” while “it does not appear [plaintiff] would suffer a substantial harm
if a stay was granted”).

        Further, as ACN has repeatedly stressed, the existing Protective Order does not eliminate
the risk of harm, as it is not adequately protective of ACN’s legitimate contractual rights and
interests. ECF No. 241, at 3. Thus it is entirely disingenuous for Plaintiffs to suggest that
Ms. Butcher can simply produce documents that belong to ACN pursuant to that Protective Order.
Allowing Plaintiffs to discover what are rightly ACN documents from another party subject to the
Protective Order would only compound the irreparable harm to ACN and compromise ACN’s
rights.



2ACN incorporates by reference the applicable facts and authorities set forth in Defendants’ Memorandum
of Law in Support of their Motion to Compel Arbitration and ACN’s Memorandum of Law in Opposition to
Plaintiffs’ Motion to Compel Compliance with Subpoena and in Support of Cross-Motion to Compel
Arbitration. See ECF Nos. 114 & 168.


                                                                                                      3

010-9054-2130/1/AMERICAS
           Case 1:18-cv-09936-LGS Document 246 Filed 04/20/20 Page 4 of 4
Squire Patton Boggs (US) LLP                         Honorable Lorna G. Schofield
                                                     April 20, 2020
VIA ECF




Respectfully yours,




Stephanie E. Niehaus

cc:       All counsel of record via ECF




                                                                                    4

010-9054-2130/1/AMERICAS
